DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021has been entered.
The following is a Non-Final office action on the merits in response to the communication filed on 04/29/2021. Claims 1-9 are currently pending. The rejections are as stated below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 9647196) in view of Aragaki (US 20160120513 A1) and Hotta (US 4327427 A).

Regarding claim 1, Bauer teaches a vibration film provided with a vibration region that is vibratable by a vibration element. (WF1)

Further regarding claim 1, Bauer teaches a damper layer that is provided to cover the vibration region of the vibration film. (Fig.2, WF1, DL)

Further regarding claim 1, Bauer teaches wherein the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller. (Col.4, lines 12-14)

Bauer teaches wherein the damper layer is provided on the surface of a wafer which the piezoelectric element is provided. (Col.1, lines 60-67, Fig.2, WF1, DL)  but does not explicitly teach wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on the piezoelectric layer, and a protective film that covers the piezoelectric element.

Aragaki, in the same field of endeavor teaches wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film (50), a piezoelectric layer (30) laminated on the lower electrode (21), an upper electrode (22) laminated on the piezoelectric layer. (Paragraph 165, Paragraph 169, lines 1-3, Paragraph 172, lines 4-8, Fig.15A-Fig.15B)  It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on the piezoelectric layer as taught by Aragaki In order to drive the piezoelectric element and produce vibrations. 

Bauer in view of Aragaki does not explicitly teach a protective film that covers the piezoelectric element and contacts the damping layer

Hotta, in the same field of endeavor teaches a protective film (540) that covers the piezoelectric element (51) and contacts the damping layer (56, 52). (Col.4, line 29-Col.5, line 29, Fig.2a-Fig.2b) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer in view of Aragaki to incorporate a protective film that covers the piezoelectric element and contacts the damping layer as taught by Hotta in order to prevent internal invasion of dust and moisture.

Regarding claim 4, Bauer teaches wherein the damper layer is provided on a surface of a wafer on an opposite side to the first direction. (Col.1, lines 60-67, Fig.1-Fig.2, WF1, DL) but does not explicitly teach wherein a direction in which an ultrasonic wave is 
Aragaki, in the same field of endeavor teaches wherein a direction in which an ultrasonic wave is transmitted when the vibration element (50) causes the vibration region to vibrate is set as a first direction. (Paragraph 170, lines 5-7) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein a direction in which an ultrasonic wave is transmitted when the vibration element causes the vibration region to vibrate is set as a first direction as taught by Aragaki in order to generate ultrasonic waves.

Regarding claim 9, Bauer teaches a vibration film provided with a vibration region that is vibratable by a vibration element. (WF1)

 Further regarding claim 9, Bauer teaches a damper layer that is provided to cover the vibration region of the vibration film. (Fig.2, WF1, DL)

Further regarding claim 9, Bauer teaches wherein the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller. (Col.4, lines 12-14)

Further regarding claim 9, Bauer teaches wherein the damper layer is provided on the surface of a wafer on which the piezoelectric element is provided, directly contacts the piezoelectric element (Col.1, lines 60-67, Fig.2, WF1, DL) but does not explicitly teach wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower 

Aragaki, in the same field of endeavor teaches wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film (50), a piezoelectric layer (30) laminated on the lower electrode (21), an upper electrode (22) laminated on the piezoelectric layer. (Paragraph 165, Paragraph 169, lines 1-3, Paragraph 172, lines 4-8, Fig.15A-Fig.15B) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on the piezoelectric layer as taught by Aragaki In order to drive the piezoelectric element and produce vibrations. 

 Bauer in view of Aragaki does not explicitly teach a protective film that covers the piezoelectric element and contacts the damping layer

Hotta, in the same field of endeavor teaches a protective film (540) that covers the piezoelectric element (51) and contacts the damping layer (56). (Col.4, line 29-Col.5, line 29, Fig.2a-Fig.2b) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer in view of Aragaki to incorporate a protective film that covers the piezoelectric element and contacts the damping layer as taught by Hotta in order to prevent internal invasion of dust and moisture.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki, Hotta and Nakanishi (US 20130263669 A1)

Regarding claim 2, Bauer in view of Aragaki and Hotta teaches the invention as claimed except for wherein the damper layer is formed of a material having Young's modulus of 150 MPa or lower
Nakanishi, in the same field of endeavor teaches wherein the damper layer (102) is formed of a material having Young's modulus of 150 MPa or lower. (Paragraph 28, lines 12-13) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer in view of Aragaki and Hotta to incorporate wherein the damper layer is formed of a material having Young's modulus of 150 MPa or lower as taught by Nakanishi in order to alleviate adverse effects on the vibration film due to the stress.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki and Hotta as applied to claim 1 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)

Regarding claim 5, Bauer in view of Aragaki and Hotta teaches the invention according to claim 1 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer in view of Aragaki and Hotta to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Bauer in view of Aragaki, Hotta and Nakanishi  as applied to claim 1 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)

Regarding claim 6, Bauer in view of Aragaki, Hotta and Nakanishi teach the invention according to claim 2 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Bauer in view of Aragaki, Hotta and Nakanishi to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki and Hotta as applied to claim 1 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)

Regarding claim 8, Bauer in view of Aragaki and Hotta teach each the invention according to claim 4 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Bauer in view of Aragaki and Hotta to incorporate a controller that controls the ultrasonic device as taught 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645